Title: To George Washington from Lieutenant Colonel Edward Antill, 27 March 1780
From: Antill, Edward
To: Washington, George


          
            May it please Your Excellency
            Flatt Bush [N.Y.] March 27th 80
          
          Assur’d, this will be delivered You, by Mr Bradford now Exchang’d: I could not in Justice to myself, & Family, forego so good an oppertunity, to mention my Situation to You Sir; particularly as it is to escape the prying Eye, of Impertinent Curiosity.
          Once more, in Anxious Expectation, of a Change, in our unfortunate Situation; we have waited the Result of the Commissioners meeting at Amboy: The Breaking off, that Negotiation (as we are inform’d) without Effect, has thrown a Damp upon our Spirits, and in a peculiar manner Affects me. It is perhaps, Unworthy a Soldier to Complain, as he is to Lay his Account, in Similar Difficulties, upon his becoming one: but, when He daily Sees, an affectionate & delicate wife, and four Small Children, heretofore Tenderly brought Up; driven from their Native Home, and encountring every difficulty of Poverty, & Distress, on his Account; it Calls up, in him, the feelings of an Humane Husband, and a Tender, & affectionate father: It would be unpolite, to detain Your Excellency, with a Detail of personal Sufferings; But appealing to your well known Tender feelings, & Humanity, I most Earnestly Request: you will endeavour my Exchange, on the Ground of my peculiar Situation: as I know of but one, of my Rank before me in Turn, and he a Single Man. Or that you would be graciously pleased, to order a Reasonable provision to be made, for my Wife, & Family in our lines, where I would Send them, (being Unable any Longer to Support them Here) and then, if we are to Continue Prisoners, Let England, Hallifax or Prison Ships, be our Doom I hope the Same Love of my Country, that dro⟨ve⟩ my Sword, will Support me with a Manly fortitude, thr’o Every Scene of Accumulated Distress.
          With a Wish for a line from Col: Harrison in Return to this by Any officer Coming in who could bring it I have the Honor to be your Excellencies most Obedt & Most Hble Servt
          
            Edwd Antill
          
         